 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ARDEN FAIR ASSOCIATES, L.P., a                      Case No. 2:18-cv-01934-TLN-KJN
     California Limited Partnership,
12                                                     STIPULATION AND ORDER RE: STAY OF
                        Plaintiff,                     ACTIONS IN CASE AND FURTHER
13                                                     EXTENSION OF TIME TO RESPOND
     v.
14
     SEARS, ROEBUCK AND CO., a New                     State Case Filed: June 4, 2018
15   York Corporation; SRC FACILITIES LLC,             Removal Date: July 12, 2018
     a Delaware Limited Liability Company;             Amended Complaint Filed: September 27, 2018
16   WELLS FARGO BANK, N.A., a national                Current Response Date: May 1, 2019
     banking association; UBS A.G., a                  New Response Date: August 3, 2019
17   Switzerland foreign stock corporation;            Trial Date: None set
     SRC COMMERCIAL MORTGAGE
18   TRUST 2003-A; Does 1-50, inclusive,,                Judge:    Troy L. Nunley
19                      Defendants.
20

21          PURSUANT TO STIPULATION, IT IS SO ORDERED THAT:

22          1. All actions in the above-captioned case are stayed for an additional period of three

23              months beginning May 1, 2019.

24          2. The deadline for all defendants to respond to the complaint is extended to and including

25              August 2, 2019.

26          3. The deadline for all parties to satisfy their respective initial disclosure obligations under

27              Rule 26(a) is extended to and including August 13, 2019.

28          4. The deadline for all parties to make their report to the Court outlining their discovery
                                                       -1-
          ORDER RE STAY OF ACTIONS IN CASE AND FURTHER EXTENSION OF TIME TO RESPOND 2:18-CV-01934-TLN-KJN
                                                                                               3295.011-2829797.1
 1              plan under Rule 26(f)(2) is extended to and including August 13, 2019.

 2          5. This stipulation is without prejudice to any of the stipulating parties seeking relief from

 3              stay in the Bankruptcy Case or later taking the position that the stay never applied to

 4              SRCF and/or UBS.

 5

 6   Dated: May 7, 2019
 7

 8
 9                                             Troy L. Nunley
10                                             United States District Judge

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -2-
        ORDER RE STAY OF ACTIONS IN CASE AND FURTHER EXTENSION OF TIME TO RESPOND 2:18-CV-01934-TLN-KJN

                                                                                               3295.011-2829797.1
